Affirmed and Opinion Filed July 19, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00147-CV

                     IN THE INTEREST OF D.P., A CHILD

                On Appeal from the 256th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-17-14694

                         MEMORANDUM OPINION
                    Before Justices Myers, Osborne, and Nowell
                            Opinion by Justice Osborne
      The father of D.P., a child, appeals the trial court’s January 20, 2022 “Order

in Suit Affecting the Parent-Child Relationship.” The order appoints the Texas

Department of Family and Protective Services (the “Department”) as managing

conservator of D.P., and D.P.’s Father and Mother as possessory conservators. In

one issue, Father contends the trial court abused its discretion in rendering the order.

We conclude the trial court’s decision was not arbitrary or unreasonable and is

supported by the evidence. Accordingly, we affirm the trial court’s order.

                                    BACKGROUND

      D.P. was born in 2014. In 2018, the trial court signed an order appointing

Father as D.P.’s managing conservator and Mother as possessory conservator.
Mother was ordered to pay child support and to have “visits as agreed and supervised

by paternal grandmother until further order of the court.”

      In 2020, the Department filed a motion to modify. The motion was based on

Father’s report to the Department that Mother had taken D.P. without Father’s

permission and did not respond to Father’s attempts to contact her. The

Department’s written report reflected that Father was concerned about D.P.’s

welfare because Mother “is using drugs and is a prostitute and a victim of human

trafficking due to the prostitution.” A law enforcement officer located Mother

several days later, and Mother agreed to bring D.P. to the office. Mother reported

that Father uses crystal meth, is sometimes homeless, and once tried to choke her.

Mother and Father denied each other’s allegations.

      The Department’s investigation resulted in additional concerns, including

Father’s positive drug test and Mother’s possible involvement in prostitution. The

Department reported that D.P. had been living with her paternal grandmother

(“Grandmother”), but after a home assessment, placement with Grandmother was

denied “due to safety concerns.” The Department requested it be named D.P.’s

temporary managing conservator with the right to place D.P. in foster care. The trial

court signed temporary orders appointing the Department as temporary managing

conservator. The record reflects, however, that despite the home assessment, D.P.

remained with Grandmother, where she had been living when not with one of her

parents.

                                        –2–
      In November 2020, Grandmother’s hair strand drug test was positive for

cocaine. D.P. and her brother were removed from the home, and D.P. was placed in

foster care. Grandmother adamantly denied drug use and underwent an independent

drug test that was negative. Subsequent tests, however, remained positive. Both

Mother and Father also tested positive for drugs in the months prior to trial.

      D.P. struggled in foster care. In June 2021, D.P. was placed with her maternal

great aunt (“Aunt”). Later that month, the court ordered that “Grandmother’s access

to the child is suspended.” In August 2021, Grandmother intervened in the suit,

requesting that she be granted sole managing conservatorship and possession of D.P.

      The case proceeded to trial on December 10, 2021. In addition to Mother,

Father, Grandmother, and Aunt, the trial court heard testimony from: (1) Carla

Brown, D.P.’s caseworker, (2) Marilyn Jackson, a counselor, (3) Jerriann Conaty,

D.P.’s CASA advocate; and (4) Linda Harris, a medical technologist. D.P.’s attorney

ad litem and guardian ad litem (“AAL/GAL”) Nicolette Laroe also provided a

statement to the court. Because neither parent was seeking managing

conservatorship of D.P., and because the Department was, by the time of trial, not

seeking to terminate either Mother or Father’s parental rights, the testimony focused

on whether it was in D.P.’s best interest to place D.P. with Grandmother or for D.P.

to remain with Aunt.




                                         –3–
        The trial court concluded that it was in D.P.’s best interest to remain with

Aunt,1 appoint the Department as managing conservator, appoint Mother and Father

as possessory conservators, and deny Grandmother any conservatorship, possession,

or access. The trial court rendered judgment accordingly. Father now appeals.2

                               ISSUE AND STANDARD OF REVIEW

        In his sole issue, Father contends the trial court abused its discretion by

naming the Department as D.P.’s managing conservator, determining that placement

with Grandmother would not be in D.P.’s best interest, and in denying Grandmother

“a conservatorship title as well as access and possession” of D.P.

        Unlike the clear and convincing standard applicable in a termination

proceeding, the appointment of a non-parent as managing conservator need only be

proven by a preponderance of the evidence. See In re J.A.J., 243 S.W.3d 611, 616

(Tex. 2007); In Interest of J.M.I., No. 01-16-00829-CV, 2017 WL 1175568, at *6

(Tex. App.—Houston [1st Dist.] Mar. 30, 2017, no pet.) (mem. op.). Accordingly,

we review a trial court’s orders regarding conservatorship of a child for abuse of

discretion. Interest of J.J.R.S., 627 S.W.3d 211, 218 (Tex. 2021). “The best interest


    1
     The trial court found that Aunt agreed to participate in the “Fostering Connections Program,” and the
Department agreed “to facilitate such participation.” The court ruled that if Aunt is licensed as a foster
parent after completion of the required classes, then D.P. will remain with Aunt for six months after
completion of the program. After the six month period has elapsed, the Department “shall transfer managing
conservatorship” to Aunt.
    2
      Grandmother filed a timely notice of appeal and requested additional time to file her brief. We granted
the requested extension, but no brief was filed. We granted Grandmother an additional ten days to file an
extension motion and brief, but cautioned her that her appeal would be dismissed if the brief and extension
motion were not filed within the time specified. When Grandmother did not respond, we dismissed her
appeal. Accordingly, Father is now the sole appellant in this appeal.
                                                    –4–
of the child shall always be the primary consideration of the court in determining the

issues of conservatorship and possession of and access to the child.” TEX. FAM. CODE

§ 153.002. “A trial court’s determination of what is in the child’s best interest,

specifically the establishment of terms and conditions of conservatorship, is a

discretionary function.” Interest of J.J.R.S., 627 S.W.3d at 218.

      The court in Interest of J.J.R.S. explained that “conservatorship

determinations are ‘intensely fact driven.’” Id. (quoting Lenz v. Lenz, 79 S.W.3d 10,

19 (Tex. 2002)). “[T]he trial court is in the best position to ‘observe the demeanor

and personalities of the witnesses and can “feel” the forces, powers, and influences

that cannot be discerned by merely reading the record.’” Id. (quoting Echols v.

Olivarez, 85 S.W.3d 475, 477 (Tex. App.—Austin 2002, no pet.)). The trial court’s

judgment will be reversed only when it appears from the record as a whole that the

court has abused its discretion. Id. “A trial court abuses its discretion when it acts

‘without reference to any guiding rules or principles; or in other words, [when it

acts] arbitrarily or unreasonably.’” Id. (quoting Worford v. Stamper, 801 S.W.2d

108, 109 (Tex. 1990) (per curiam)).

      In family law cases, the abuse of discretion standard of review overlaps with

the traditional sufficiency standards of review; as a result, legal and factual

sufficiency are not independent grounds of reversible error, but instead constitute




                                         –5–
factors relevant to our assessment of whether the trial court abused its discretion.

Moroch v. Collins, 174 S.W.3d 849, 857 (Tex. App.—Dallas 2005, pet. denied).3

        To determine whether the trial court abused its discretion we consider whether

the trial court (i) had sufficient evidence on which to exercise its discretion and

(ii) erred in its exercise of that discretion. In re A.B.P., 291 S.W.3d 91, 95 (Tex.

App.—Dallas 2009, no pet.). The applicable sufficiency review comes into play with

the first question. Moroch, 174 S.W.3d at 857. We then determine whether, based

on the elicited evidence, the trial court made a reasonable decision. Id. An abuse of

discretion generally does not occur if some evidence of a substantive and probative

character exists to support the trial court’s decision. In re S.M.V., 287 S.W.3d 435,

450 (Tex. App.—Dallas 2009, no pet.). Further, because the trial court has “full

opportunity to observe witness testimony first-hand,” it is “the sole arbiter when

assessing the credibility and demeanor of witnesses.” In re A.B., 437 S.W.3d 498,

503 (Tex. 2014).

                                             DISCUSSION

1. Appointment of managing conservator

        Section 153.131 of the family code provides that “a parent shall be appointed

sole managing conservator or both parents shall be appointed as joint managing



    3
      The Department argues that the factual sufficiency of the evidence is not “a valid consideration” in
determining whether the trial court abused its discretion. The Department does not explain how, or if, this
distinction would affect our review in this case. Consequently, without further discussion we follow this
Court’s long adherence to the standards as stated in Moroch.
                                                   –6–
conservators of the child” “unless the court finds that appointment of the parent or

parents would not be in the best interest of the child because the appointment would

significantly impair the child’s physical health or emotional development.” TEX.

FAM. CODE § 153.131(a). “It is a rebuttable presumption that the appointment of the

parents of a child as joint managing conservators is in the best interest of the child.”

TEX. FAM. CODE § 153.131(b).4 Here, however, neither parent challenges the court’s

ruling appointing them possessory conservators.5 Instead, Father challenges the

court’s ruling regarding Grandmother.

        Because neither parent sought managing conservatorship, the trial court was

required to decide whether to appoint Grandmother or the Department as managing

conservator. See TEX. FAM. CODE ANN. § 153.005 (appointment of sole or joint

managing conservator). There is no statutory presumption that a grandparent should

be preferred over other non-parents. In Interest of J.M.I., 2017 WL 1175568, at *6

(quotation omitted).

        Father argues that “[t]he evidence is legally and factually insufficient to

support CPS as the managing conservator of the child.” As we have explained,




    4
     Both subsections include an exception where there is a finding of a history of family violence. TEX.
FAM. CODE ANN. § 153.131(a), (b).
    5
      As the Department explains, the only evidence at trial regarding Mother and Father supported the trial
court’s finding that “appointment of a parent as managing conservator of the child would significantly
impair the child’s physical or emotional well-being.” During the pendency of the suit, Mother failed to pass
any drug tests, did not complete any services, missed visits with D.P. without explanation, and did not
participate in court hearings. Father’s drug tests were positive for cocaine and marijuana, and he was unable
to obtain housing by the time of trial. None of this evidence was challenged at trial or on appeal.
                                                    –7–
D.P.’s best interest was the trial court’s “primary consideration” in determining

whether to appoint the Department as managing conservator. TEX. FAM. CODE

§ 153.002. Courts may use the nonexhaustive list of “Holley factors” to determine

the child’s best interest. Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976); see

also In re Doe 2, 19 S.W.3d 278, 300 n. 20 (Tex. 2000) (recognizing that

intermediate courts employ the Holley factors to ascertain best interest in

conservatorship cases).

      Those factors include, but are not limited to:

      (A)    the desires of the child;

      (B)    the emotional and physical needs of the child now and in the
             future;

      (C)    the emotional and physical danger to the child now and in the
             future;
      (D)    the parental abilities of the individuals seeking custody;

      (E)    the programs available to assist these individuals to promote the
             best interest of the child;

      (F)    the plans for the child by these individuals or by the agency
             seeking custody;

      (G)    the stability of the home or proposed placement;
      (H)    the acts or omissions of the parent which may indicate that the
             existing parent-child relationship is not a proper one; and

      (I)    any excuse for the acts or omissions of the parent.

Holley, 544 S.W.2d at 371–72. These factors are not exhaustive and not all will apply

in every case. See Interest of L.J.H., No. 05-21-00183-CV, 2021 WL 4260769, at

*14 (Tex. App.—Dallas Sept. 20, 2021, no pet.) (mem.op.).
                                     –8–
2. D.P.’s best interest

      Our analysis of the record is guided by the Holley factors, and we will address

the evidence in the light of those factors. But as we discuss, much of the evidence at

trial focused on D.P.’s emotional needs and emotional danger to D.P. Consequently,

our analysis combines certain factors and omits others on which little or no evidence

was offered. See id.

      A.     D.P.’s desires

      D.P. did not testify at trial.

      Father explained, “I want my daughter to go where she wants to be at, and she

told me that she wanted to be back at home with her grandmother.” Father testified

that D.P. misses Grandmother, and that D.P. wondered why she could not visit

Grandmother for her birthday. Grandmother testified that she saw D.P. briefly the

week before trial when visiting another child. Grandmother explained that D.P. “ran

over, and squeezed me, and hugged me. She said, I love you Grandma. I miss you

so much.”

      Jackson (D.P.’s counselor), Conaty (D.P.’s CASA advocate), and Laroe

(AAL/GAL), on the other hand, testified that D.P. likes living with Aunt and does

not want to return to Grandmother.

      We conclude that this factor is neutral.




                                         –9–
        B.      D.P.’s current and future emotional and physical needs, and
                emotional and physical danger to D.P. now and in the future
        The evidence offered at trial regarding the second and third Holley factors

focused primarily on D.P.’s emotional needs.6 The court heard extensive testimony

about emotional danger to D.P. if the court granted Grandmother access or

possession. This testimony was based on Grandmother’s conduct after D.P. was

removed from her home and the negative effect of that conduct on D.P.

        The Department’s caseworker Brown testified that the court had stopped

D.P.’s visits with Grandmother because Grandmother was “really inappropriate in

her interactions with the child,” including asking D.P. to send her recordings of the

foster parent’s home and instructing D.P. to ask the foster parent “grownup

questions” such as how much money the foster parent made. Grandmother also was

critical of D.P.’s hair and clothing. Brown testified to her understanding that D.P.

“did have some outbursts after those visits” with Grandmother.

        Aunt also testified that visits with Grandmother were upsetting to D.P. After

visits with Grandmother, Aunt described D.P. as “angry, anxious, conflicted, and

mistrusting,” even when the visits had been supervised by the Department.




    6
       The limited evidence offered at trial on the issue of D.P.’s physical needs supported a conclusion that
both Grandmother and Aunt could meet those needs. For example, Brown (the Department caseworker)
testified that she had no concerns about the condition of Grandmother’s home and that Grandmother “was
caring for the child properly” before D.P.’s removal. Similarly, Brown testified that D.P. “is thriving in the
home with [Aunt].” Consequently, we conclude this factor is neutral.
                                                   –10–
      On questioning by Laroe, the AAL/GAL, Aunt testified that she discovered

Grandmother had given D.P. a phone to communicate with Grandmother and to send

Grandmother pictures of her foster home and family. Grandmother was calling D.P.

to talk without supervision, contrary to the court’s order. Aunt also testified that

Grandmother used D.P. to obtain information about Aunt, including her address and

how much money she made. The phone had location services on it so that

Grandmother would know where D.P. was at any time. Aunt testified that D.P.’s

therapist recommended that the phone be returned to Grandmother.

      Jackson, D.P.’s therapist, testified that she had been seeing D.P. for thirty

minutes to an hour every week since April 2021. Jackson explained that she

recommended return of the phone because “it appeared that [D.P.] was struggling

emotionally, week-to-week with trying to—with the confliction of who do I please?

Do I do what I know is right, or that I’m learning is right, or do I continue to do what

my grandmother says because I fear that she’s going to be angry?” Jackson testified

that after one visit with Grandmother, D.P. had “a crisis,” and Aunt called Jackson

for help. Jackson testified that D.P. “was having an emotional breakdown,” was

“aggressive verbally,” and was demanding that Aunt “give her the information, how

much she made, what’s your address, what do you do.” D.P. “was in tears, saying I

got to get this information. My grandma said I got to have this information before

next visit.” Jackson testified that Grandmother was putting emotional pressure on



                                         –11–
D.P., undermining her relationships with her caregivers, and emotionally

manipulating D.P., resulting in emotional abuse.

      Jackson also testified that once the visits and telephone contact with

Grandmother were discontinued, D.P. “was calm. She was very cooperative.”

Jackson explained:

      Q. So did it look like the anxiety was gone, and all the barriers for her
      to love, and trust [Aunt] were now able to be instituted for her?
      A. I believe that it provided her, what we consider a safe place, to
      develop, and be a kid, to relinquish, release, the need to try to please
      somebody, and to remove the cover of whether I make a good choice,
      or a bad choice.
Jackson concluded that although D.P.’s behavioral outbursts did not entirely cease,

D.P. “learned coping. She learned how to start processing her cognitive skills. And

when she would make a mistake, she could verbalize what her corrective action

should be.”

      Similarly, Aunt testified that after the court discontinued visits with

Grandmother, D.P. was like “another child.” She “wasn’t as combative. She stopped

the talking back. There were no more adult-like, or grown people questions. Like,

she was just—she calmed down a lot. Her mind was, you know, at ease. She settled

into things, you know, she was open to learning new stuff. Like, she wasn’t so

resistant to everything. She was not angry.” D.P.’s anxiety, inappropriate questions,

and tantrums “all went away” when the visits with Grandmother stopped.




                                       –12–
      Jackson testified that emotional manipulation by a parent or loved one can

lead to “devastating consequences” to a child such as low self-esteem, anger,

resentment, shame, and “maladaptive patterns that can continue into adult life.”

Jackson agreed that D.P. had “every one of these devastating consequences” when

she “was having even supervised visitation with her grandmother.”

      In response to the Department’s contention that visits with Grandmother

negatively affected D.P.’s behavior, Father relies on CASA advocate Conaty’s

testimony that she did not observe changes in D.P.’s behavior after visits with

Grandmother stopped. Brown’s contrary observation, Father points out, was not

“direct eyewitness testimony, but her knowledge from the ‘case report.’” But as we

have discussed, Jackson and Aunt testified from their firsthand observation to

positive changes in D.P.’s behavior after visits with Grandmother ceased. The trial

court was the sole judge of the witnesses’ credibility. In re A.B., 437 S.W.3d at 503.

      Father argues further that only one of D.P.’s three caseworkers made an

attempt to discuss Grandmother’s behavior with her. Father also cites Conaty’s

testimony that Grandmother’s complaints after visits arose from Grandmother’s

desire for D.P. “to be wearing nicer shoes, better clothes, and have her hair done

differently,” that is, wanting the best care for D.P., however expressed. These

arguments, however, focus on Grandmother, rather than on D.P., contrary to the

requirement that courts’ “primary consideration” must be D.P.’s best interest. See

TEX. FAM. CODE § 153.002; see also In Interest of E.L., No. 09-15-00306-CV, 2016

                                        –13–
WL 348963, at *7 (Tex. App.—Beaumont Jan. 28, 2016, pet. denied) (mem. op.)

(“In evaluating the best interest of the children, we focus, necessarily, on the

children, not the parents.”).

      Father also relies on Conaty’s testimony that until Grandmother’s positive

drug test, Conaty did not “have any issue with the care that [D.P.] was receiving”

from Grandmother. Father cites one of Conaty’s reports as recommending

“improving” D.P.’s visits with Grandmother rather than stopping them. That report,

however, noted a therapist’s opinion that D.P.’s “attitude and inappropriate

questions are being influenced by her Grandmother” and Grandmother’s criticisms,

and Grandmother’s visits should be “more positive and focus on the fact that [D.P.]

is healthy, safe, and in a loving home.”

      We also note Jackson’s testimony about D.P.’s progress at school. Jackson

testified that when counseling began, D.P. was in foster care. Jackson explained that

at that time, D.P. was “severely impaired” educationally. She was being considered

for special education and “behavioral units.” She was “exhibiting impaired focus

levels” and was “aggressive” with both her teachers and her peers. In sum, D.P. “was

pretty much almost not functioning in the school environment.”

      Jackson testified that D.P. has now made “tremendous progress” on all of

these problems. She is “now functional in the educational environment” and is “very

well adapted to her educational plan.” She is no longer disruptive in the classroom.



                                           –14–
She is no longer being considered for special education or behavioral units. She is

learning and thriving.

      We conclude that the factors of D.P.’s current and future emotional needs and

current and future emotional danger weigh heavily in favor of the trial court’s ruling.

      C.       Programs available to assist these individuals to promote the
               best interest of the child, and plans for the child by those
               seeking custody
      Aunt is participating in the Fostering Connections Program in order to become

D.P.’s managing conservator. Brown testified that Aunt had completed all but one

of the program’s requirements at the time of trial, Aunt’s participation in the program

was going well, and she expected Aunt to be successful in completing the program.

Aunt has also participated in family counseling sessions with Jackson. Aunt testified

that she believes D.P.’s weekly therapy sessions are beneficial and would like them

to continue.

      Jackson recommended that to facilitate any future relationship between D.P.

and Grandmother, “it would be very advantageous for” Grandmother to consider

parenting and “healthy family systems” classes, as well as individual counseling. If

Grandmother did so, Jackson would consider Grandmother’s participation in her

counseling sessions with D.P. But Jackson testified unequivocally that granting

Grandmother custodial rights “at this time”—even supervised or by phone—is not

in D.P.’s best interest and would significantly impair D.P.’s emotional well-being.



                                        –15–
      Grandmother and Father did not testify about available programs or specific

plans they had for D.P. if D.P. was placed with Grandmother. Grandmother testified

she is working “two and a half” jobs and sometimes three, and had worked hard to

provide for D.P. while D.P. was in her care.

      We conclude that this factor weighs in favor of the trial court’s decision.

      D.     Stability of the home or proposed placement and parental
             abilities of the individuals seeking custody
      The court heard testimony that since her placement with Aunt, D.P. was more

successful at school, taking leadership roles, improving her grades, and no longer

needing a behavioral plan. She has a friend group in Aunt’s neighborhood, and has

met members of Mother’s family for the first time, including her grandfather. At the

time of trial, Aunt was teaching D.P. how to tie her shoes. They read books together,

and Aunt is teaching D.P. to pray. Aunt asks D.P. about things D.P. has learned at

school, and they watch television together. Aunt testified that D.P. “gets all of my

undivided attention.” She described D.P. as “a sweet and affectionate child,” and

testified that she is “willing to provide and care for [D.P.] long term.”

      Aunt testified that she is “very open to” supervising D.P.’s visits with both

Father and Mother and looks forward to D.P. “building a relationship” with both

parents. Aunt clearly stated, however, that she was unwilling to supervise visits with

Grandmother because visits in the past had been so upsetting to D.P. Father contends

the trial court’s order “effectively end[s]” D.P.’s relationship with Grandmother, and

puts D.P. “at risk of being cut off from her paternal family.” He argues that D.P. has
                                         –16–
a relationship with Grandmother and has lived with her most of her life, and it is not

in D.P.’s best interest to deny Grandmother access. He complains that Aunt “has no

desire to know [Grandmother] or maintain the child’s relationship with

[Grandmother].”

      At the conclusion of the hearing, the trial court stated, “I’m a little surprised

that [Aunt] takes the position, that if [Grandmother] gets visitation, or access, then

she will no longer want to be the conservator, to take care of that child.” The court

continued,

      That’s a position I’m really surprised to hear, but I’m also looking at
      things from [Aunt’s] perspective, and the way she testified about how
      the changes affected the child when she was in contact with
      [Grandmother], and the regression, and the remedial works that she had
      to do, apparently, to stabilize, and get the child back right.
The trial court also cited Jackson’s “unequivocal” testimony that granting

Grandmother custodial rights would not be in D.P.’s best interest. The court

recognized that Grandmother “loves this child,” worked hard to provide nice clothes

for D.P., and had understandable disappointment if D.P. came to visits looking

unkempt. But the court emphasized “how well the child has done” with Aunt, and

how Aunt “just has, apparently, stepped up, and taken on this huge responsibility.

At a time when, apparently, there was nobody else available.”

      We conclude that this factor weighs in favor of the trial court’s decision.




                                        –17–
      E.     Acts or omissions of the parent which may indicate that the
             existing parent-child relationship is not a proper one, and
             any excuse for those acts or omissions

      Regarding Grandmother’s alleged drug use, Father argues that no drug test

was introduced into evidence and Grandmother’s testimony “supports that any

potential drug tests were inaccurate and unreliable.” Grandmother unequivocally

denies any drug use. Father also contends there was “no direct evidence presented

regarding any additional CPS case [Grandmother] may or may not currently be

involved in” and no documentary evidence supporting Brown’s testimony that

another child had been removed from Grandmother’s care.

      Although no exhibits showing drug test results were offered or admitted into

evidence, several witnesses testified that Grandmother’s hair strand tests were

consistently positive for cocaine at the time of D.P.’s removal from her care and

after. Further, Brown testified without objection that a home study for Grandmother

was denied because of Grandmother’s past cocaine use, a charge of neglectful

supervision of another child, and two unrelated criminal charges, for one of which,

felony theft, Grandmother was still on probation. The trial court was the sole judge

of the credibility of this evidence, In re A.B., 437 S.W.3d at 503, and we conclude

that this factor weighs in favor of the trial court’s decision.

      F. Conclusion

      Our analysis of the evidence guided by the Holley factors supports our

conclusion that the trial court did not abuse its discretion in its rulings (1) appointing

                                          –18–
the Department as managing conservator with plans to transfer managing

conservatorship to Aunt under the conditions stated in the trial court’s order, and

(2) not granting any access or possession to Grandmother. See Moroch, 174 S.W.3d

at 857; In re A.B.P., 291 S.W.3d at 95 (discussing standards of review).

3. Grandmother’s possession and access

      Although Grandmother’s appeal has been dismissed, Father has expressly

requested in his appeal that we “reverse the trial court’s order denying

[Grandmother’s] possession and access to the child.” In response, the Department

argues there are additional grounds under the family code supporting a conclusion

that the trial court did not abuse its discretion in denying Grandmother’s access to

D.P. The Department contends Grandmother did not meet the requirements of family

code section 153.433 for possession of or access to a grandchild. TEX. FAM. CODE

§ 153.433.

      The record reflects that D.P. was removed from Grandmother’s care in

November 2020 after Grandmother’s hair strand test was positive for the presence

of drugs. Grandmother then had supervised visits with D.P. until the trial court ruled

on June 29, 2021, that “Grandmother’s access to the child is suspended.”

      On August 31, 2021, Grandmother filed a “Petition in Intervention for

Grandparent Possession or Access.” The Department, the AAL/GAL, and Father all

filed motions to strike the intervention. Finding that Grandmother “has standing



                                        –19–
under [Family Code section] 102.004(b),”7 however, an associate judge denied the

motions to strike Grandmother’s intervention, and Grandmother remained a party to

the proceedings.

        In her petition, Grandmother sought “sole managing conservatorship and

possession of or access to” the child. Family code section 153.433 governs a

grandparent’s possession of or access to a grandchild. TEX. FAM. CODE § 153.433.

The court “may order reasonable possession of or access to a grandchild by a

grandparent if” three conditions are met:

        (1)     at the time the relief is requested, at least one biological or
                adoptive parent of the child has not had that parent’s parental
                rights terminated;

        (2)     the grandparent requesting possession of or access to the child
                overcomes the presumption that a parent acts in the best interest
                of the parent’s child by proving by a preponderance of the
                evidence that denial of possession of or access to the child would
                significantly impair the child’s physical health or emotional
                well-being; and
        (3)     the grandparent requesting possession of or access to the child is
                a parent of a parent of the child and that parent of the child:

                (A) has been incarcerated in jail or prison during the three-
                    month period preceding the filing of the petition;

                (B) has been found by a court to be incompetent;



    7
      This section provides, in relevant part, that the court may grant a grandparent who is “deemed by the
court to have had substantial past contact with the child” leave to intervene in a pending suit “if there is
satisfactory proof to the court that appointment of a parent as a sole managing conservator or both parents
as joint managing conservators would significantly impair the child’s physical health or emotional
development.” TEX. FAM. CODE § 102.004(b). Subsection (c) of section 102.004 provides that
“[p]ossession or access to a child by a grandparent is governed by the standards established in Chapter
153.”
                                                  –20–
            (C) is dead; or

            (D) does not have actual or court-ordered possession of or
                access to the child.

TEX. FAM. CODE § 153.433(a)(1)–(3); see also In re B.N.S., 247 S.W.3d 807, 808

(Tex. App.—Dallas 2008, no pet.) (discussing family code § 153.433). While

Father’s parental rights have not been terminated and he supported Grandmother’s

request, he is not incarcerated, incompetent, or deceased, and the court appointed

him as a possessory conservator of D.P. Consequently, Grandmother has not met

section 153.433’s conditions for possession or access to D.P. See also In re B.N.S.,

247 S.W.3d at 809 (where mother had court-ordered possession of the children,

mother’s parents did not meet section 153.433’s requirements). For this additional

reason, the trial court did not abuse its discretion in its rulings regarding

Grandmother.

      We decide Father’s issue against him.

                                   CONCLUSION

      The trial court’s January 20, 2022 “Order in Suit Affecting the Parent-Child

Relationship” is affirmed.




      220147f.p05                         /Leslie Osborne//
                                          LESLIE OSBORNE
                                          JUSTICE


                                       –21–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE INTEREST OF D.P., A                     On Appeal from the 256th Judicial
CHILD,                                         District Court, Dallas County, Texas
                                               Trial Court Cause No. DF-17-14694.
No. 05-22-00147-CV                             Opinion delivered by Justice
                                               Osborne. Justices Myers and Nowell
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.


Judgment entered this 19th day of July, 2022.




                                        –22–